Exhibit 10.1

PACIFIC CONTINENTAL CORPORATION

AMENDED AND RESTATED 2006 STOCK OPTION

AND EQUITY COMPENSATION PLAN

RECITAL

The original 2006 Stock Option and Equity Compensation Plan (as amended, the
“Plan”) of Pacific Continental Corporation (the “Company”), which authorized the
grant of 500,000 shares of Common Stock, was adopted by the Board of Directors
on February 21, 2006 and approved by the shareholders on April 18, 2006. The
number of shares authorized for issuance under the Plan was proportionally
adjusted to 550,000 as a result of the 10% stock dividend on May 29, 2007. The
Plan was amended by the Board of Directors on March 17, 2009 to increase the
number of shares available under the Plan by 500,000. The 2009 amendment was
approved by the shareholders on April 20, 2009. The Plan was amended by the
Board of Directors on January 18, 2011 to (i) add a “retirement” feature
providing that holders of Options and Stock Appreciation Rights will have five
years to exercise vested awards after retirement, (ii) require shareholder
approval for any repurchases for cash or exchanges for other securities of
outstanding “underwater” Options; (iii) clarify that Stock Appreciation Rights
that can be settled only in cash are not counted against the maximum number of
shares of Common Stock that can be issued under the Plan; and (iv) treat Stock
Appreciation Rights like Options for purposes of post-termination exercise
periods. On January 17, 2012, the Board of Directors further amended the Plan to
(i) increase the number of shares available for issuance under the Plan by
500,000; and (ii) make certain other technical changes. The Plan was approved by
the shareholders on April 30, 2012. As of December 31, 2011, an aggregate of
119,571 shares of Common Stock remain available for issuance under the Plan, as
may be adjusted for future stock splits, stock dividends or forfeitures.

PLAN

 

1. Purpose of the Plan

The purposes of the Plan are (a) to attract and retain the most talented
employees and directors available, and (b) to promote the growth and success of
the Company by aligning the long-term interests of employees and directors with
those of the shareholders by providing an opportunity to acquire an interest in
the Company and by providing both rewards for exceptional performance and long
term incentives for future contributions to the success of the Company and its
subsidiaries.

 

2. Definitions

As used herein, the following definitions shall apply:

 

  a. “ASC 718” means Accounting Standards Codification (ASC Topic 718, “Stock
Compensation,” as promulgated by the Financial Accounting Standards Board.

 

  b. “Award” means an award under this Plan of an Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right.

 

1



--------------------------------------------------------------------------------

  c. “Award Agreement” means a written agreement entered into by and between
each Grantee and Company setting forth terms and conditions relating to an Award
granted to such Grantee. The agreement shall take such form, and contain such
terms and conditions, as shall be determined from time to time by the Committee
in its sole discretion.

 

  d. “Beneficial Ownership” has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.

 

  e. “Board” means the board of directors of Company.

 

  f. “Cause” means any of the following: (i) dishonesty in performing one’s
duties to Company or a Subsidiary, (ii) willful misconduct, or a willful failure
to act, with the intent of injuring, or having the effect of injuring, the
reputation, business or business relationships of Company or a Subsidiary, or
any of their officers, directors or employees; (iii) conviction of a felony or
of any crime involving moral turpitude or that reflects unfavorably on Company
or a Subsidiary; (iv) willful or prolonged absence from work or failure for any
reason to perform duties as an Employee or Director, unless excused by Company
or a Subsidiary, whichever is the entity for which services are performed; and
(v) breach of any material terms of an employment or service agreement with
Company or a Subsidiary, including an Award Agreement.

 

  g. “Change in Control” means the first day that any one or more of the
following conditions shall have been satisfied:

(i) the sale, liquidation or other disposition of all or substantially all of
the Company’s assets in one or a series of related transactions;

(ii) an acquisition (other than directly from the Company) of any outstanding
voting securities by any person after which such person (as the term is used for
purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial Ownership
of twenty-five percent (25%) or more of the then outstanding voting securities
of the Company, other than a Board approved transaction;

(iii) during any 12-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(g)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 12-month period, shall be deemed to have satisfied such 12-month requirement
and shall be deemed an Incumbent Director if such Director was elected by or on
the recommendation of or with the approval of at least two-thirds of the
Directors who then qualified as Incumbent Directors either actually (because
they were Directors at the beginning of such period) or by operation of the
provisions of this section; if any such individual initially assumes office as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of Directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitations of proxies or consents by or on behalf of a person
other than the Board, then such individual shall not be considered an Incumbent
Director; or

 

2



--------------------------------------------------------------------------------

(iv) a merger, consolidation or reorganization of the Company, as a result of
which the shareholders of the Company immediately prior to such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization less than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation or reorganization.

 

  h. “Code” means the Internal Revenue Code of 1986, as amended.

 

  i. “Common Stock” means the no par value common stock of the Company.

 

  j. “Committee” has the meaning given such term in Section 4.a.

 

  k. “Company” means Pacific Continental Corporation, an Oregon corporation.

 

  l. “Director” means a person elected or appointed as a member of the Board or
the board of directors of a Subsidiary.

 

  m. “Disability” has the meaning given to such term in Code Section 22(e)(3).

 

  n. “Employee” means a person employed by Company or a Subsidiary.

 

  o. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  p. “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  i. If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid price, if no sales were reported) as quoted on such exchange or
system for such date (or, if such pricing information is not published for such
date, the last date prior to such date for which pricing information is
published), as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

 

  ii. If the Common Stock is regularly quoted by recognized securities dealers
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for such stock on such date, as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or

 

  iii. In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee and by taking
into account such criteria and information as is required to comply with Code
Section 409A.

 

  q. “Grantee” means a person who has been granted an Award.

 

3



--------------------------------------------------------------------------------

  r. “Incentive Stock Option” means an Option that qualifies as an “incentive
stock option,” as that term is defined in Code Section 422.

 

  s. “Nonqualified Stock Option” means an Option, other than an Incentive Stock
Option.

 

  t. “Option” means a right granted under the Plan to purchase Common Stock.
Options granted under this Plan may be either Incentive Stock Options or
Nonqualified Stock Options; and the term means either or both an Incentive Stock
Option and/or a Nonqualified Stock Option, as the context requires. Each Award
Agreement shall state whether an Option subject to the agreement is an Incentive
Stock Option or a Nonqualified Stock Option.

 

  u. “Plan” means this Pacific Continental Corporation Amended and Restated 2006
Stock Option and Equity Compensation Plan, as it may be amended from time to
time.

 

  v. “Restricted Stock” means a share of Common Stock, issued under the Plan
that is subject to such restrictions and conditions as are set forth in the Plan
and the related Award Agreement.

 

  w. “Restricted Stock Unit” means a right granted under the Plan to receive a
payment in cash or Common Stock, as determined by the Committee, of an amount
equal to the Fair Market Value, on the date of exercise of the right, of one
share of Common Stock per Restricted Stock Unit. Such Fair Market Value shall
not be increased or otherwise adjusted because of dividends or other
distributions paid at any time on or with respect to shares of Common Stock.

 

  x. “Retirement” means, with respect to any Employee, voluntary termination of
employment after attainment of age 55 and at least 10 years of continuous
employment by the Company or any Subsidiary (but only during the time the
Subsidiary was a Subsidiary), and with respect to any Director who is not an
Employee, ceasing to be a Director for any reason (other than removal by
shareholders or removal by judicial proceeding under Section 60.324 or 60.327,
respectively, of the Oregon Business Corporation Act) after attainment of age 65
and at least five years of continuous service as a Director, in each case as
determined by the Committee in its sole discretion.

 

  y. “SEC” means the U.S. Securities and Exchange Commission.

 

  z. “Shareholder-Employee” means an Employee who owns, at the time an Incentive
Stock Option is granted, stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of Company or a Subsidiary.
For this purpose, the attribution of stock ownership rules of Code
Section 424(d) shall apply.

 

4



--------------------------------------------------------------------------------

  aa. “Stock Appreciation Right” means a right granted under the Plan to receive
a payment in cash or Common Stock, as determined by the Committee, of an amount
equal to the excess of (i) the Fair Market Value, on the date of exercise of the
right, of one share of Common Stock per Stock Appreciation Right, over (ii) the
Fair Market Value, on the date of grant of the right, of such share of Common
Stock. Such Fair Market Value shall not be increased or otherwise adjusted
because of dividends or other distributions paid at any time on or with respect
to shares of Common Stock. In addition, the following shall apply to Stock
Appreciation Rights (1) Amounts treated as compensation that are payable under
the Stock Appreciation Right shall be greater than the difference between the
Fair Market Value of Common Stock (disregarding lapse restrictions as defined in
Treasury Regulations §1.83-3(i)) on the date of grant of the Stock Appreciation
Right and the Fair Market Value of the Common Stock (disregarding lapse
restrictions as defined in Treasury Regulations §1.83-3(i)) on the date the
Stock Appreciation Right is exercised, with respect to the number of shares
fixed on or before the date of grant of the Stock Appreciation Right; (2) the
Stock Appreciation Right exercise price shall never be less than the Fair Market
Value of the underlying stock (disregarding lapse restrictions as defined in
Treasury Regulations § 1.83-3(i)) on the date the Stock Appreciation Right is
granted; and (3) the Stock Appreciation Right shall not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of the Stock Appreciation Right.

 

  bb. “Subsidiary” means, (i) in the case of an Incentive Stock Option, a
corporation having a relationship with Company described in Code Section 424(f),
and (ii) in the case of any other type of Award, a corporation with which
Company is considered a single employer under Code Section 414(b).

 

  cc. “Vest” means that the Grantee has satisfied all conditions precedent
imposed by the Plan and the related Award Agreement to his or her right to
exercise an Option, to hold Restricted Stock free of any obligation to forfeit
or retransfer the same to Company or to receive payments under a Restricted
Stock Unit or Stock Appreciation Right.

 

3. Stock Subject to Plan

a. General. Subject to the adjustments provided in Section 16, the maximum
number of shares of Common Stock that may be subject to Awards of all types
shall be 619,571. For purposes of the foregoing sentence, shares of Common Stock
that are or were made subject to an Award of Restricted Stock, Restricted Stock
Units or Stock Appreciation Rights that will or may be settled in stock shall be
counted against such number, unless and until the Grantee has forfeited rights
in such Award by failing to satisfy any condition to Vesting, and shares of
Common Stock that are or were made subject to an Award of Stock Appreciation
Rights to be settled only in cash shall not count against such number. The
aggregate number of shares of Common Stock that may be issued under Incentive
Stock Options shall equal the maximum number of shares of Common Stock that may
be subject to Awards, as described in the first sentence of this Section 3.a,
reduced by the number of shares of Common Stock that have been made subject to
other types of Awards.

 

5



--------------------------------------------------------------------------------

b. Unused Shares. If any shares of Common Stock subject to an Award are not
issued (for example, because the Award is forfeited or cancelled, or the Award
is settled in cash, or a portion of the Award is used to satisfy applicable tax
withholding obligations), then such shares shall again be available to be made
subject to Awards under the Plan.

 

4. Administration of the Plan

a. The Committee. The power and authority to administer the Plan is vested in a
committee (the “Committee”) in accordance with this Section 4. The Committee
shall be selected by the Board and shall consist of at least three directors,
each of whom shall satisfy applicable independence criteria of the stock
exchange or quotation system on which the Common Stock may then be listed or
quoted, be a “non-employee director” within the meaning of Rule 16b-3
promulgated under the Exchange Act, and be an “outside director” within the
meaning of Section 162(m) of the Code. If the Committee does not exist or the
Board, for any reason determined by it desires to directly administer the Plan,
then the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee. Once appointed, the Committee shall continue to
serve until otherwise directed by the Board.

b. Delegation of Responsibilities. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange or quotation system, the
Committee may delegate all or some of its power and authority to administer the
Plan to one or more of its members, or to any other person or persons selected
by it. The Committee may revoke such delegation at any time.

c. Reports. At least annually, the Committee shall present a written report to
the Board setting forth the following information relating to Awards granted
since the date of the last such report: the date or dates of each such Award;
the type of each such Award; the number of shares subject to each such Award;
and the exercise price for, and Fair Market Value on the date of grant of,
shares of Common Stock subject to Awards.

d. Powers of the Committee. Subject to the terms and conditions explicitly set
forth in the Plan, the Committee shall have the authority and discretion to do
the following:

(1) determine the persons to whom Awards are to be granted, the times of grant,
and the number of shares subject to each Award;

(2) subject to the terms of this Plan, determine the exercise price for shares
of Common Stock to be issued pursuant to the exercise of an Option; the purchase
price, if any, of Restricted Stock; and the Fair Market Value of Common Stock
used to determine the amount required to be paid under a Restricted Stock Unit
or Stock Appreciation Right;

(3) determine all other terms and conditions (which need not be identical
between or among Grantees) of each Award;

(4) modify or amend the terms of any Award previously granted, or grant
substitute Options, subject to the provisions of Sections 14 and 19;

(5) cancel or suspend Awards, subject to the restrictions imposed by Section 19;

 

6



--------------------------------------------------------------------------------

(6) interpret the Plan;

(7) authorize any person or persons to execute and deliver Award Agreements, or
to take any other actions deemed by the Committee to be necessary or
appropriate, to effectuate the grant of Awards;

(8) waive any conditions to Vesting; and

(9) make all other determinations, and take all other actions that the Committee
deems necessary or appropriate, to administer the Plan in accordance with its
terms and conditions.

All decisions, determinations and interpretations of the Committee relating to
the Plan and Awards shall be final and binding upon all persons, including all
Grantees and any other persons interested in any Awards, unless otherwise
expressly determined by a vote of a majority of the entire Board. No member of
the Committee or the Board shall be liable to any person for any action or
determination made in good faith with respect to the Plan or any Awards.

e. Section 16(b) Compliance and Bifurcation of Plan. It is the intention of
Company that the Plan comply in all respects with Rule 16b-3 under the Exchange
Act, and the Plan shall be construed in favor of its so complying. If any Plan
provision is determined to not comply with such Rule 16b-3, the provision shall
be deemed null and void. Notwithstanding any contrary provisions of the Plan,
the Board, in its absolute discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan with respect to
participants who are officers and directors subject to Section 16(b) of the
Exchange Act, without so restricting, limiting, or conditioning the use of such
provision of the Plan with respect to other participants.

 

5. Eligibility

All Employees and Directors are eligible to be selected to be granted an
Award. Notwithstanding any contrary provisions of this Plan, a Director who is
not also an Employee may not be selected to be granted an Incentive Stock
Option.

 

6. Granting of Awards

a. General. Only Employees and Directors selected by the Committee, in its sole
discretion, shall be granted Awards. An Award may consist solely of Incentive
Stock Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights or any combination of the foregoing. All Awards
are subject to the terms and conditions of the Plan.

b. Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms and conditions of the Award. A person who is granted an
Award shall have no rights under the Award unless and until such person duly
executes and delivers to Company an Award Agreement. An Award shall expire, and
the Company shall have no further obligations with respect thereto, if the
person does not so execute and deliver an Award Agreement within any period of
time prescribed by the Company.

 

7



--------------------------------------------------------------------------------

c. Consideration. The Committee shall determine the form and amount, if any, of
consideration required to be paid by a Grantee with respect to an Award. Such
consideration may take the form of cash, property, shares of Common Stock or
services.

d. Arrangements to Cancel Restricted Stock. Company may make such arrangements
as it deems necessary or appropriate to hold shares of Restricted Stock in
escrow until Grantee satisfies all conditions to Vesting and to automatically
cancel such shares if Grantee fails to satisfy such conditions.

 

7. Performance-Based Compensation.

a. General. Any Award that is intended to be “performance-based compensation”
within the meaning of Code Section 162(m) shall be conditioned on the
achievement of one or more objective performance measures, to the extent
required by Code Section 162(m), as may be determined by the Committee. The
grant of an Award and the establishment of performance measures that are
intended to be performance-based compensation shall be made during the period
required under Code Section 162(m).

b. Maximum of Awards. The maximum number of Shares with respect to which Awards
may be granted in a calendar year to any individual employee is the maximum
number of Shares that may be made subject to Awards, as described in the first
sentence of Section 3, reduced by the number of Shares with respect to which
Awards have previously been made to all Grantees.

c. Performance Measures. Performance measures may be based on any one or more of
the following: earnings; financial return ratios; increase in revenue, operating
or net cash flows; cash flow return on investment; total shareholder return;
market share; net operating income, operating income or net income; debt load
reduction; expense management; economic value added; stock price; assets, asset
quality level, charge offs, loan reserves, non-performing assets, loans,
deposits, growth of loans, deposits or assets; interest sensitivity gap levels,
regulatory compliance, improvement of financial rating, gross premiums written,
net premiums written, premiums earned, losses and loss expenses, underwriting
and administrative expenses, achievement of balance sheet or income statement
objectives and strategic business objectives, consisting of one or more
objectives based on meeting specific cost targets, business expansion goals and
goals relating to acquisitions or divestitures. Performance measures may be
based on the performance of the Company as a whole or of any one or more
Subsidiaries or business units of the Company or a Subsidiary and may be
measured relative to a peer group, an index or a business plan.

d. Partial Achievement. The terms of an Award may provide that partial
achievement of the performance measures may result in a payment or vesting based
upon the degree of achievement.

 

8



--------------------------------------------------------------------------------

e. Adjustments. In certain circumstances the Committee may adjust performance
measures; provided, however, that no adjustment may be made with respect to an
Award that is intended to be performance-based compensation, except to the
extent the Committee exercises such negative discretion as is permitted under
applicable law for purposes of an exception under Code Section 162(m). If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or its Subsidiaries conducts its business or other events or circumstances
render current performance measures to be unsuitable, the Committee may modify
such performance measures, in whole or in part, as the Committee deems
appropriate. If a Grantee is promoted, demoted or transferred to a different
business unit during a performance period, the Committee may determine that the
selected performance measures or applicable performance period are no longer
appropriate, in which case, the Committee, in its sole discretion, may:
(i) adjust, change or eliminate the performance measures or change the
applicable performance period; or (ii) cause to be made a cash payment to the
Grantee in an amount determined by the Committee.

 

8. Vesting of Awards

The Committee may impose any terms and conditions on the Vesting of an Award
that it determines to be appropriate, including requiring the Grantee to
continue to provide services as an Employee or Director for a specified period
of time or to meet performance goals established by the Committee. Such terms
and conditions shall be set forth in an Award Agreement.

 

9. Exercise and Settlement of Awards

a. Options. Grantee shall pay the full exercise price for shares of Common Stock
purchased under an Option, at the time the Option is exercised, in cash or other
consideration of comparable value deemed acceptable by the Committee (including
by tendering, by either actual delivery of shares or by attestation, shares of
Common Stock acceptable to the Committee and valued at Fair Market Value as of
the date of exercise), or in any combination thereof, as determined by the
Committee. The Committee may permit a Grantee to elect to pay the exercise price
upon the exercise of an Option by irrevocably authorizing a third party to sell
shares of Common Stock (or a portion of the shares of Common Stock sufficient to
pay the exercise price) acquired upon exercise of the Option and remit to
Company the sale proceeds therefrom sufficient to pay the entire exercise price
and any tax withholding resulting from such exercise.

b. Restricted Stock. Company shall take such actions as it determines to be
reasonably necessary to release Restricted Stock from forfeiture restrictions as
soon as practicable after the Restricted Stock Vests.

c. Other Awards. Company shall settle payment of any amounts due under a
Restricted Stock Unit or Stock Appreciation Right upon exercise of such right by
the Grantee; provided, however, that notwithstanding any contrary provisions of
the Plan, Restricted Stock Units that become Vested shall be settled by payment
of amounts owed thereunder on or before the later of (i) the date that is two
and one-half (2  1/2) months after the end of the Grantee’s first taxable year
in which such amounts are no longer subject to a substantial risk of forfeiture,
or (ii) the date that is two and one-half (2  1/2) months after the end of the
first taxable year of the person for whom the Grantee performed services in
which such amounts are no longer subject to a substantial risk of forfeiture.

 

9



--------------------------------------------------------------------------------

10. Terms Applicable to Options

a. Limit on Value of Options Granted. Any number of Options may be granted from
time to time to a person eligible to receive the same hereunder, except that in
the case of Incentive Stock Options the aggregate Fair Market Value (determined
as of the date each Option is granted) of all shares of Common Stock with
respect to which Incentive Stock Options become exercisable for the first time
by the Grantee in any one calendar year (under all incentive stock option plans
of Company and all Subsidiaries taken together) shall not exceed $100,000.

b. Exercise Price. The exercise price for shares of Common Stock subject to an
Option shall not be less than 100% of the Fair Market Value of a share of Common
Stock as of the date of grant of the Option; provided, however, that in the case
of an Incentive Stock Option granted to an Employee who immediately before the
grant of such Incentive Stock Option is a Shareholder-Employee, the Incentive
Stock Option exercise price shall be at least 110% of the Fair Market Value of
the Common Stock as of the date of grant of the Incentive Stock Option.

c. Term of Option. No Incentive Stock Option granted under the Plan shall in any
event be exercisable after the expiration of ten (10) years from the date such
Option is granted; provided, however, that in the case an Incentive Stock Option
granted to an Employee who immediately before such Incentive Stock Option is
granted is a Shareholder-Employee, the term of such Incentive Stock Option shall
be for not more than five (5) years from the date such Option is
granted. Subject to the foregoing and other applicable provisions of the Plan,
the Committee shall determine the term of each Option in its sole discretion.

d. Exercise During Lifetime of Grantee. During the lifetime of a Grantee, only
the Grantee may exercise such Option.

e. Substitution of SARs for Options. Notwithstanding anything in this Plan to
the contrary, if the Company is required to or elects to record as an expense in
its consolidated statements of earnings the cost of Options pursuant to ASC 718
or a similar accounting requirement, the Committee shall have the sole
discretion to substitute, without receiving Grantees’ permission, SARs paid only
in stock for outstanding Options; provided, the terms of the substituted SARs
are the same as the terms of the Options, the number of shares underlying the
number of SARs equals the number of shares underlying the Options and the
difference between the Fair Market Value of the underlying shares and the grant
price of the SARs is equivalent to the difference between the Fair Market Value
of the underlying shares and the exercise price of the Options.

 

11. Termination of Employment or Directorship

(a) Unvested Awards. Grantee shall forfeit all rights in, to and under all
Awards that have not Vested prior to the time the Grantee first ceases to be an
Employee or Director. Such forfeiture shall occur without the need for further
action by any person.

(b) Vested Awards Other than Options and Stock Appreciation Rights. All Awards,
other than Options and Stock Appreciation Rights, that are Vested at the time a
Grantee first ceases to be an Employee or Director shall be settled promptly.

 

10



--------------------------------------------------------------------------------

(c) Vested Options and Stock Appreciation Rights. Options and Stock Appreciation
Rights that are Vested at the time a Grantee first ceases to be an Employee or
Director other than due to Retirement shall terminate on, if not exercised
before, the earlier of (i) the same day of the third month after the date of
termination of his status as an Employee or Director, or (ii) the expiration
date of the Option or Stock Appreciation Right provided in the Award
Agreement. Notwithstanding the immediately preceding sentence:

(i) Upon the death of a Grantee who at the time of his or her death is and has
been an Employee or Director at all times since the date of grant of the Option
or Stock Appreciation Right, an Option or Stock Appreciation Right that is
Vested at such time shall terminate, and may no longer be exercised, on the
earlier of (a) one year after the date of death of the Grantee or at such later
date as the Committee may set, in is sole discretion; or (b) the expiration date
of the Option or Stock Appreciation Right provided in the Award Agreement,
except that if the expiration date of an Option or Stock Appreciation Right
should occur during the 90-day period immediately following the Grantee’s death,
such Option or Stock Appreciation Right shall terminate, and may no longer be
exercised, at the end of such 90-day period. The Option or Stock Appreciation
Right shall be exercisable at any time prior to such termination by the
Grantee’s estate, or by any person or persons who acquire the right to exercise
the Option or Stock Appreciation Right by bequest, inheritance or otherwise by
reason of the death of the Grantee;

(ii) If a Grantee ceases to be an Employee or Director at any time during the
term of his or her Option or Stock Appreciation Right by reason of a Disability
and the Grantee has been an Employee or Director at all times since the date of
grant of the Option or Stock Appreciation Right, an Option or Stock Appreciation
Right that is Vested at such time shall terminate, and may no longer be
exercised, on the earlier of (i) one year after the date the Grantee ceases to
be an Employee or Director, or (ii) the expiration date of the Option or Stock
Appreciation Right provided in his or her Award Agreement;

(iii) If a Grantee ceases to be an Employee or Director at any time during the
term of his or her Option or Stock Appreciation Right under circumstances that
qualify as a Retirement, an Option or Stock Appreciation Right that is Vested at
such time shall terminate, and may no longer be exercised, on the earlier of
(i) five years after the date the Grantee ceases to be an Employee or Director,
or (ii) the expiration date of the Option or Stock Appreciation Right provided
in the Award Agreement.

(iv) If a Grantee ceases to be an Employee or Director for Cause, then all
Options and Stock Appreciation Rights that are Vested at such time shall
terminate, and may no longer be exercised, immediately upon his or her ceasing
to be an Employee or Director; and

(v) Nonqualified Stock Options and Stock Appreciation Rights granted to a person
who is a Director but who ceases thereafter to be a Director (other than due to
death, Disability or Retirement) shall expire at such time as the Committee
shall determine, but in no event more than six (6) months after the person
ceases to be a Director, and shall otherwise be exercisable on such terms and
conditions as the Committee shall determine.

(d) Permitted Absences From Work. A person shall not be treated as ceasing to be
an Employee or Director if the interruption of his or her services as such is
caused by military leave, sick leave or any other bona fide leave of absence
approved by Company or a Subsidiary, whichever is the entity for which the
person primarily performs services; provided, however, that in the case of
Incentive Stock Options, the foregoing is subject to any restrictions of laws or
regulations applicable to such Options.

 

11



--------------------------------------------------------------------------------

12. Compliance with Applicable Law

Shares of Common Stock shall not be issued pursuant to the Plan or any Award
granted hereunder, unless the issuance and delivery of the shares will not
violate, and can otherwise be done in a manner that complies with, the
provisions of applicable law (including, without limitation, the Securities Act
of 1933, as amended, and the Exchange Act), and the rules regulations of any
stock exchange or quotation system on which the Common Stock may then be listed
or quoted. Issuance of shares of Common Stock is further subject to the approval
of counsel for Company with respect to such compliance.

 

13. Tax Compliance

Company, in its sole discretion, may take any actions that it deems to be
necessary or advisable to comply with all tax reporting and withholding
requirements applicable to Awards under applicable law, including, but not
limited to, withholding or causing to be withheld from any form of compensation
or other amount due a Grantee such amounts as Company determines is required to
be withheld.

 

14. Non-Transferability

No Award or rights under an Award may be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner, other than by will or by the laws of
descent or distribution if permitted herein. Shares of Restricted Stock may be
sold, pledged, assigned, hypothecated, transferred, or disposed of only after
such shares Vest.

 

15. Change in Control

Except as otherwise provided in the Award Agreement, in the event of a Change in
Control, then all Awards shall immediately Vest as of the date of the closing of
such transaction, unless the Committee elects to Vest the Awards as of an
earlier date. Notwithstanding the immediately preceding sentence, if the
surviving, successor or acquiring corporation in the transaction (or its parent)
agrees to replace Awards with rights to its shares that confer substantially the
same benefits as those represented by the Awards, as determined by the
Committee, then the Awards shall not Vest but shall be so replaced. The
Committee shall notify each Grantee in writing of any action to Vest or replace
Awards hereunder not less than twenty (20) days prior to the expected closing
date of the transaction that prompts such action.

 

16. Rights as a Shareholder

No person shall have any rights as a shareholder by reason of an Award until and
unless Company actually issues and delivers shares of Common Stock to such
person pursuant to the Award. In the case of Restricted Stock, the Grantee
thereof shall have all the rights of a shareholder (including voting, dividend
and liquidation rights) with respect to shares of Restricted Stock that are
issued and delivered to the Grantee, until such shares are forfeited or
reacquired by the Company in accordance with the terms of the Award.

 

12



--------------------------------------------------------------------------------

17. Adjustments Upon Changes in Capitalization

Subject to any required action by the shareholders of Company, the number of
shares of Common Stock subject to Awards, the number of shares of Common Stock
available for grants under additional Awards, the exercise price for shares of
Common Stock specified in each outstanding Option, and the value of Common Stock
used to determine amounts required to be paid under Restricted Stock Units and
Stock Appreciation Rights shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split or other subdivision or consolidation of shares, the payment of any stock
dividend on the Common Stock or any other increase or decrease in the number of
such shares of Common Stock effected without receipt of consideration by
Company; provided, however, that conversion of any convertible securities of
Company shall not be deemed to have been “effected without receipt of
consideration.” The Committee shall make such adjustments and its determination
in that respect shall be final, binding and conclusive. No Incentive Stock
Option shall be adjusted by the Committee pursuant to this Section 17 in a
manner that causes the Incentive Stock Option to fail to continue to qualify as
an “incentive stock option” within the meaning of Code Section 422. Except as
otherwise expressly provided in this Section 17, no Grantee shall have any
rights by reason of any stock split or other subdivision or consolidation of
shares, any payment of a stock dividend, or any other increase or decrease in
the number of such shares of Common Stock. Except as otherwise expressly
provided in this Section 17, any issuance by Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect the number of shares or price of Common Stock subject to any Award, and
no adjustments in Awards shall be made by reason thereof. The grant of an Award
shall not affect in any way the right or power of Company to adjust, reclassify,
reorganize or change its capital or business structure.

 

18. Term of the Plan

The Plan shall become effective on the earlier of the date it is (i) adopted by
the Board; or (ii) approved by the shareholders. Revisions and amendments to the
Plan requiring the approval of shareholders of Company, as described in
Section 20, shall be effective when approved by the shareholders. Subject to
Section 20, the Plan shall be unlimited in duration. In the event the Plan is
terminated as provided in Section 20, it shall remain in effect with respect to
any Awards granted under it that are outstanding at the time of such
termination. Notwithstanding the foregoing provisions of this Section 18, to the
extent required by the Code, no Incentive Stock Option may be granted under the
Plan on a date that is more than ten (10) years from the date the Plan (or
amendment increasing shares available under the Plan) is adopted or, if earlier,
the date the Plan (or amendment increasing shares available under the Plan) is
last approved by shareholders, provided that the last approval by shareholders
occur within 12 months before or after the date of last adoption.

 

19. No Right to Employment

Neither the adoption of the Plan nor the granting of an Award shall (i) confer
upon any person a right to be employed by or to provide services to Company or
any Subsidiary, or to continue such employment or service; or (ii) interfere in
any way with the right of a person, or the right of Company or a Subsidiary, to
terminate such employment relationship or service at any time.

 

13



--------------------------------------------------------------------------------

20. Amendment or Early Termination of the Plan

a. Amendment or Early Termination. The Board may terminate the Plan at any time.
The Board may amend the Plan from time to time in such respects as the Board
deems advisable, except that, without proper approval of the shareholders of
Company, no such revision or amendment shall:

(1) increase the number of shares of Common Stock subject to the Plan, other
than in connection with an adjustment under Section 17; or

(2) otherwise modify the Plan in a manner that would require shareholder
approval under any applicable laws or regulations or the rules of any stock
exchange or quotation system on which the Common Stock may then be listed or
quoted.

Subject to the foregoing, it is specifically intended that the Board or
Committee may amend the Plan without shareholder approval to comply with legal,
regulatory, and stock exchange or quotation system requirements and to avoid
unanticipated consequences deemed by the Committee to be inconsistent with the
purposes of the Plan or any Award Agreement.

b. Modification and Amendment of Awards. The Board or Committee may modify or
amend outstanding Awards granted under the Plan, provided, however that the
modification or amendment shall not, without the consent of the Grantee, impair
or diminish any of the Grantee’s rights or any of the obligations of Company
under such Award. Except as otherwise provided in this Plan, no outstanding
Award shall be terminated without the consent of the Grantee. Unless the Grantee
otherwise agrees, any changes or adjustments made to outstanding Incentive Stock
Options granted under this Plan shall be prospective only and shall be made in a
manner that will not constitute a “modification,” as defined in Code
Section 424(h), and will not cause such Incentive Stock Options to fail to
qualify as “incentive stock options” under Code Section 422.

c. Re-pricing or Repurchase of Options. The exercise price of outstanding
Options may not be changed, and the Company may not conduct any offer to
purchase outstanding Options for cash or exchange outstanding Options for other
securities at a time when the exercise price of the outstanding Options exceeds
the Fair Market Value of the Common Stock covered by the Options, except
(i) with the approval of shareholders of Company, or (ii) as otherwise required
or permitted in the Plan.

 

21. Nature of Awards

All Awards are unfunded and unsecured obligations of Company. Any bookkeeping
entries maintained by Company with respect to Awards are merely for the
convenience of Company. Company is not required to segregate any assets that may
at any time represent an Award and no Grantee or other person shall have any
rights or interests in any particular assets of Company by reason of an Award. A
Grantee is a mere general unsecured creditor of Company with respect to an
Award.

 

14



--------------------------------------------------------------------------------

22. IRC Section 409A

The provisions of this Plan are intended to comply with Section 409A of the U.S.
Internal Code of 1986, as amended, U.S. Treasury regulations issued thereunder,
and related U.S. Internal Revenue Service guidance (“409A Rules”). Such
provisions will be interpreted and applied in a manner consistent with the 409A
Rules so that payments and benefits provided to Employee hereunder will not, to
the greatest extent possible, be subject to taxation under such
Section 409A. Notwithstanding any contrary provisions hereof, this Plan may be
amended if and to the extent Bank determines that such amendment is necessary to
comply with the 409A Rules.

 

23. Construction of Certain Terms

The term “Section” or “Sections,” as used herein, shall mean a Section or
Sections of this Plan, unless otherwise required by the context. The masculine
form of words shall include the feminine, and vice-versa, as required by the
context.

 

24. Governing Law.

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State or Oregon and applicable
Federal law. Any reference in this Plan or in any Award Agreement to a provision
of law or to a rule or regulation shall be deemed to include any successor law,
rule or regulation of similar effect or applicability.

* * * * *

 

15



--------------------------------------------------------------------------------

CERTIFICATE OF ADOPTION

I certify that the foregoing Plan was duly adopted by the Compensation Committee
of the board of directors of Pacific Continental Corporation on February 21,
2006 and duly approved by the shareholders of Pacific Continental Corporation on
April 18, 2006.

I further certify that amendments to the Plan were approved by the Board of
Directors and, as required, by the shareholders at the following duly held
meetings:

By the Board of Directors on October 17, 2006

By the Board of Directors on March 17, 2009

By the Shareholders on April 20, 2009

By the Board of Directors on January 18, 2011

I further certify that the foregoing amended and restated Plan was approved by
the Board of Directors and, as required, by the shareholders at the following
duly held meetings:

By the Board of Directors on January 17, 2012

By the Shareholders on April 30, 2012

 

 

Shannon Coffin, Secretary

 

16